                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 BATCHELAR,                      :
                                 :
      Plaintiff,                 :                No. 3:15-CV-1836 (VLB)
                                 :
      v.                         :
                                 :                    July 26, 2019
 INTERACTIVE BROKERS, LLC et al, :
                                 :
      Defendants.                :
                                 :

             ORDER ON MOTION FOR PROTECTIVE ORDER [DKT. 116]

      The parties have presented to the Court a dispute about their proposed

stipulated protective order which will serve as a Supplemental Protective Order,

supplementing the Court’s Standing Protective Order entered in this case on

December 18, 2015 at ECF No. 5. The parties’ briefing indicates that the issues

have been narrowed to (1) whether Plaintiff’s counsel should be permitted to use

the information obtained from review of Defendants’ source code, including

testimony by individuals who have reviewed the source code, in a separate

proceeding and (2) whether attorneys employed by or affiliated with the law firm of

Plaintiff’s counsel should be allowed to review Defendants’ source code.

      Accordingly, the Court issues the following protective order provisions.

First, the Court’s orders apply to this case and not to any other or subsequent

proceeding pending before another court or adjudicator. The parties’ Supplemental

Protective Order shall include the following language under Paragraph 5(a)(ii)

(“Scope”):

      Accordingly, no Source Code Qualified Person, including any Expert,
      shall 1) divulge all or any portion of Defendant’s Source Code or 2)
      testify or advise any person in connection with Defendants’ Source
      Code, disclosed pursuant to an order of this Court, in any separate
      matter, pre- litigation matter, action, investigation, mediation,
      arbitration or any other proceeding, except pursuant to an
      independent disclosure order of the court or other adjudicator
      presiding over such proceeding.

      Second, the Court finds that attorneys employed by or affiliated with the law

firm of Plaintiff’s counsel who are working on this case may review Defendants’

source code provided that they are working at the direction and under the

supervision of an attorney of record in this case and they need to review the

Defendants’ source code to assist in the representation of the Plaintiff in and for

this case. The parties’ Supplemental Protective Order shall include the following

language under Paragraph 3(b) (“Source Code Qualified Persons”):

      "Source Code Qualified Persons" shall refer to Plaintiff’s Agent(s),
      who have been retained by Plaintiff or its Outside Counsel of Record
      to assist Plaintiff in prosecuting this Action. Source Code Qualified
      Persons shall only include the following: (1) Outside Counsel of
      Record in this Action who have filed an appearance in this Action for
      Plaintiff, and office personnel, support staff (i.e., persons or entities
      that provide litigation support services), legal assistants, paralegals,
      and associates, who are employed by the same firm as that of Outside
      Counsel of Record in this Action to the extent necessary and solely to
      assist Outside Counsel of Record to prosecute Plaintiff’s claims in this
      Action; (2) Outside Attorneys retained by Outside Counsel of Record
      to assist Outside Counsel of Record in prosecuting Plaintiff’s claims
      in this Action, directly for Outside Counsel of Record in this Action
      who have filed an appearance in this Action for Plaintiff, solely to the
      extent necessary and exclusively to assist Outside Counsel of Record
      to prosecute Plaintiff’s claims in this Action; and (3) Outside
      Consultants or Outside Experts (collectively, “Experts” or “Expert”)
      retained by Outside Counsel of Record solely to the extent necessary
      and exclusively to assist Outside Counsel of Record to prosecute
      Plaintiff’s claims in this Action. “Outside Consultants” herein shall
      refer to testifying and consulting experts. Each Source Code Qualified
      Person who needs access to Defendants’ Source Code shall sign the

                                         2
      form that is attached as Exhibit A to the Standing Protective Order
      prior to disclosure of Defendant’s Source Code.

      The parties shall finalize and file a fully stipulated Supplemental Protective

Order consistent herewith within 7 days.

                                               IT IS SO ORDERED.

                                                        /s/
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: July 26, 2019.




                                           3
